Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1,
 Moosbrugger et al (US 7,265,719) discloses in Figure 5A, an antenna module comprising: 
a first radiation element (512); 
a first substrate (508) on which the first radiation element (512) is arranged; and 
a second substrate (504) having a first surface and a second surface on an opposite side from the first surface, 
wherein the second substrate (504) has a first portion being flat (portion contact with 508b), a bent portion (516) being bent from the first portion such that the first surface is located in an outer side portion, and a second portion (portion contact to 508a) extending further from the bent portion (516) and being flat, the first substrate (508) is arranged on the first surface of the second portion.
Ueda discloses in Figure 6, an antenna module comprising: 
a first radiation element (23); 
a first substrate (10) on which the first radiation element (23) is arranged; and 
a second substrate (50) having a first surface and a second surface on an opposite side from the first surface, wherein the second substrate (50) has a first portion being flat, a bent portion being bent from the first portion such that the first surface is located in an outer side portion, and a second portion extending further from the bent portion and being flat, the first substrate (10) is arranged on the first surface of the second portion.

 Claims 2-20 are allowed since they are dependent on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/DIEU HIEN T DUONG/Primary Examiner, Art Unit 2845